Appeal by defendant from a judgment of the County Court, Suffolk County (Plumadore, J.), rendered June 17, 1982, convicting him of burglary in tbe third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised upon this appeal. Counsel’s application to be relieved as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Damiani, J. P., Mangano, Gulotta and Brown, JJ., concur.